Granted. Reversed and remanded. The judgment of the Fourth Circuit Court of Appeal is reversed. 550 So.2d 232. Because the first prospective juror had not been called for voir dire examination at the time the trial judge made his inadvertent remarks, the mandatory provisions of La.C. Cr.P. art. 770(2) did not require a mistrial. The remarks were otherwise not so prejudicial that they deprived the defendants of a fair trial. La.C.Cr.P. art. 771; see, State v. Alexander, 351 So.2d 505 (La.1977). This case is therefore remanded to the court of appeal for consideration of the remaining assignments of error, particularly with regard to the trial court’s instructions to the jurors that in determining the weight of the cocaine seized they were to “include the weight of the total compound.” See, State v. Newton, 545 So.2d 530 (La.1989); see also, Acts 1989, No. 369.
CALOGERO, J., would grant the application and bring the case up.
DENNIS, J., would deny the application.
LEMMON, J., dissents from the order.